CHARLES H. O’BRIEN,
Special Justice, dissenting.
I dissent. Primarily, because the issues involved in this ease have become moot. The suit was initiated by the plaintiff in the Chancery Court for Davidson County against Joyce McClaran, Director, Child Support Services, Tennessee Department of Human Services; and Victor S. Johnson, III, District Attorney General for the 20th Judicial District, and The Metropolitan Government of Nashville and Davidson County, seeking a declaratory judgment and injunctive relief to enforce plaintiffs rights under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., and to assist in collecting child support.
In due course the Chancellor entered an order setting forth in pertinent part that the plaintiffs had no private right of action to enforce any rights allegedly arising under either Title IV-D and/or 42 U.S.C. § 1983. He further held that the plaintiffs had no clear, specific and undeniable rights which the court could enforce by writ of mandamus or declaratory relief. The complaint was dismissed.
Appeal was taken to the Court of Appeals. During the pendency of the appeal the contract expired between the State of Tennessee, Department of Human Services and the Metropolitan Government of Nashville and Davidson County and the District Attorney General for the Twentieth Judicial District. The parties entered into agreed orders dismissing as moot the claims against Metropolitan Government of Nashville and the District Attorney General. The Director of Child Support Services filed a motion for dismissal on similar grounds.
Subsequently, the Court of Appeals entered an order finding that the plaintiffs had alleged a right arising out of Title IV-D and 42 U.S.C. § 1983 and that this right was not dependent upon the expired contract. They denied the motion to dismiss the appeal. The Court of Appeal’s order held in pertinent part:
Any plaintiff or class of plaintiffs that fails to receive services in compliance with federal regulations when the state is running a Title IV-D program which does not substantially comply with federal procedure does have the right to sue and enjoin the state to improve its level of performance until it is in substantial compliance.
The Court of Appeals concluded that the remedial measures prescribed under Title IV-D were insufficient evidence of congressional intent to foreclose private enforcement of the right under 42 U.S.C. § 1983.
An application of the Director of Child Support Services for the State of Tennessee for permission to appeal to this Court was granted. This Court has now affirmed the position of the Court of Appeals in part, summarizing their judgment to hold that a plaintiff may bring an action pursuant to Section 1983 to enforce the state’s “direct obligation” to him or her under Title IV-D and this right is not dependent upon whether the state is in “substantial compliance” with the requirements of Title IV-D for the purposes of the secretary’s audit.
Metropolitan Government of Nashville and Davidson County as well as the District Attorney General for the Twentieth Judicial District have been dismissed from the case by mutual agreement. The Director of Child Support Services, Tennessee Department of Human Services has contracted with Maxi-mus, Inc., effective 1 July 1993, to provide child support enforcement services for the citizens of Davidson County, pursuant to a five (5) year contract with the state. The staffing of the child support enforcement program of Davidson County has been increased over levels prevailing in November 1992, at the time the complaint in this case was filed. Insofar as this record is concerned there is no “direct obligation” to be enforced pursuant to Section 1983. The issue is moot.
With perhaps greater pertinence, the majority have preempted federal jurisdiction in this matter based on the assumption that a *422slight majority of cases from other jurisdictions have held that relief is available under § 1983. The cases cited in the majority Opinion are so diverse, insofar as subject matter is concerned, as to make them totally devoid of any precedential value. For example, Howe v. Ellenbecker, 8 F.3d 1258 (8th Cir.1993), dealt with child support enforcement under Title IV-D of the Social Security Act in which officials of the South Dakota Office of Child Enforcement refused to enforce state court orders for child support at an Indian reservation because of jurisdictional barriers. Wilder v. Virginia Hospital Association, 496 U.S. 498, 110 S.Ct. 2510, 110 L.Ed.2d 455 (1990) involved the standards for reimbursement of nursing and intermediate care facilities. The Court held in substance that Congress did not foreclose enforcement of the Medicaid Act under § 1983 because the Act did not expressly preclude resort to the statute nor did it create a remedial scheme that was sufficiently comprehensive to demonstrate congressional intent to preclude § 1983 actions.
The child support provisions of Title IV-D of the Social Security Act as well as the AFDC Program [Title IV-A] of the Act have been amended frequently and profusely. In order to reach a valid conclusion on the questions under consideration in this case, issue specific cases must be consulted. The majority opinion holds that the plaintiffs’ have enforceable rights to Title IV-D benefits under the Wilder test. The Opinion goes on to discuss two cases which deal directly with the problem at hand, Wehunt v. Ledbetter, 875 F.2d 1558 (11th Cir.1989) and Carelli v. Howser, 923 F.2d 1208 (6th Cir.1991), suggesting Carelli is among the cases which have rejected Wehunt. The basis for that suggestion is invalid. In Carelli, after a thorough examination of Title IV-A and IVD of the Social Security Act dealing with aid to families with dependent children, and a plan for child support enforcement in compliance with Title IV-D, the court held that the plaintiffs failed to state a cause of action under 1983 in a suit to enforce provisions of the Social Security Act requiring states to adopt plans for child support enforcement in order to maintain eligibility for receipt of federal aid with dependent children funds where they sought no monetary relief but only a “hurry up” order from federal court and, the mere fact that a given custodial parent’s child support payments are delinquent does not necessarily mean that the state is derelict in its obligations under provisions of the Social Security Act requiring states to adopt plans for child support enforcement. The only mention of Wehunt in Carelli was. to suggest that the Wehunt judgment was not broad enough.
We disagree, at least in part, with the conclusion reached in Wehunt. The Court in Wehunt as do the parties here, seem to foreclose the possibility that the statute [Title VI-D] could have more than one class of beneficiaries. We see no reason to conclude that the statute must be read to protect needy families with children to the exclusion of protecting the public fisc or vice versa. It seems eminently reasonable that Congress intended both purposes to be served. Indeed, needy families have as much interest in the protection of the public fisc as anyone else.
In Wehunt, after an extensive and thoughtful analysis, the court specifically held, “Title IV-D does not create any enforceable right: it was not enacted for the “especial benefit” of AFDC families. A Title IV-D program operates under a separate legislative and regulatory framework than that of a Title IV-A program. Title IV-A provides funds from the public treasure (sic) to children in need. Title IV-D seeks to recover those funds and restore the Treasury balance by enforcement of support obligations owed by the absent parents of these children. The driving force behind the program is recovery of welfare payments and a parallel commitment to remove and keep families from the necessity of welfare dependence by establishing and enforcing support obligations. The legislative history indicates that in enacting Title IV-D Congress was primarily concerned with collecting child support in order to reduce the welfare rolls ... Title IV-D is also not a legal assistance program. AFDC recipients do not apply for nor request support enforcement services. They assign their child support rights to the state and are required to cooperate (unless *423good cause for refusing to do so is determined to exist) in whatever legal action the state undertakes. By assigning their child support rights in return for the AFDC aid, they give the states the opportunity to recoup the financial drain imposed by the welfare system on the state and federal treasuries. As was its intent, as evidenced by the language of the statute and the legislative history, diminishing the welfare outlay benefits society as a whole. Consistent with that intent, we cannot hold that Title IV-D creates enforceable rights under Pennhurst.
The opinion in Wehunt has foreclosed the issue definitively. The United States Supreme Court has denied certiorari. 494 U.S. 1027, 110 S.Ct. 1472, 108 L.Ed.2d 609 (1990). The majority has fallen into error.